Citation Nr: 1442657	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-18 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial rating for posttraumatic stress disorder higher than 50 percent before March 6, 2014, and a rating higher than 70 percent from March 6, 2014.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and B.N.

ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1969 to February 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2011 of a Department of Veterans Affairs (VA) Regional Office (RO).  .

In September 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is the Veteran's file.

In January 2014 the Board remanded the case for further development.  While on appeal in a rating decision in April 2014, the RO increased the initial ratings for posttraumatic stress disorder to 50 percent before March 6, 2014, and to 70 percent from March 6, 2014.


FINDING OF FACT

In May 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew his substantive appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013). 






REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

In May 2014 in writing the Veteran withdrew his appeal.  As the withdrawal of the appeal is effective when received by the Board, the withdrawal preceded the Veteran's representative statement in support of the claim for increase. 38 C.F.R. § 20.204(b)(3).  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed. 


ORDER

The appeal of the initial ratings for PTSD is dismissed. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


